EXAMINER’S COMMENT/REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the replies filed on November 25, 2020 and on January 6, 2021.
The replacement drawings for Figure 4 were received on November 25, 2020.  These drawings are acceptable.
Receipt and entry of the amended/replacement abstract filed on November 25, 2020 are hereby acknowledged.
Applicant’s arguments and amendments filed on November 25, 2020 and on January 6, 2021 have obviated all objections and rejections as cited by the examiner in the previous Office action.
Claims 1 through 5 are allowable. The restriction requirement between the two species, as set forth in the Office action mailed on April 16, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of April 16, 2020 is withdrawn.  Claims 6 and 7 (as amended via the supplemental reply filed on January 6, 2021), directed to the previously non-elected second species or the embodiment of Figures 5 and 6 are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is an examiner’s statement of reasons for allowance: 
Amended claims 1 through 5 are allowable for the reasons set forth by the applicant’s remarks as set forth in the reply filed on November 15, 2020. Claims 6 and 7 as amended via the supplemental reply filed on January 6, 2021 are allowable because they include all of the pertinent limitations in at least amended claim 1. The examiner does not find that the pending claims of the instant application lack an inventive step and/or are otherwise obvious over the closest prior art of record (i.e., CN 1020567884 A) as set forth by the Office Action issued on July 20, 2020 by the Chinese Patent Office in the corresponding Chinese Patent application. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1 through 7 are allowed.
The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909.  The examiner can normally be reached on Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763